NOTICE
«TRACK»

                                          NO. 65014

THE STATE OF TEXAS                                IN THE 300TH DISTRICT COURT

VS.                                               OF               FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
JUAN RUBEN GARCIA                             BRAZORIA COUNTY, TEXAS
                                                            1/13/2015 11:39:42 AM
                          NOTICE    OF ASSIGNMENT ON APPEAL CHRISTOPHER A. PRINE
                                                                     Clerk

          ON THE 12TH day of JANUARY, 2015, the defendant in the above styled and
numbered cause excepted to the order of the Court in said cause and gave Notice of Appeal to
the Court of Appeals, FIRST Judicial District.

Date of Judgment or Other Order Appealed From: 10/20/14

Date of Sentencing: 10/20/14

Name of Trial Court Judge:     K. RANDALL HUFSTETLER

Name of Court Reporter:        RENEE RAPE

Name and Address of Defense Attorney on Appeal:
                           STANLEY G. SCHNEIDER (RETAINED)
                           440 LOUISIANA, SUITE 800
                           HOUSTON, TEXAS 77002

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?        UNKNOWN
                               (possibly held by U.S. Immigration & Customs Enforcement)

Motion for New Trial Filed? 11/17/14

Appeal Bond: N/A       Date N/A

Offense and Punishment: AGGRAVATED SEXUAL ASSAULT OF A CHILD; CRIMINAL
EPISODE; Ten (10) YEARS – TDCJ-ID

                                            RHONDA BARCHAK, District Clerk

                                            By /S/ KATHLEEN MCDOUGALD
                                                         Deputy